DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendments submitted on 01/14/2021 wherein claims 1-8 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Norton, U.S. Pub. No. 20040113062A1 in view of Hakozaki Hiroyuki et al. (hereinafter Hakozaki), JP5270439B2 in further view of Du et al. (hereinafter Du), U.S. Pub. No. 20110049349A1.

Regarding independent claim 1 Norton teaches:
	A data processing device for processing three or more pieces of chromatogram data with different analysis dates and times, obtained by repeatedly performing chromatographic analysis on samples containing the same component, the device comprising (Norton, ¶ 0065 describes the “data processing device,” ¶ 0022 data can be obtained from “the instrument, from a different computer system, or from a data storage device (line 6-8) which implies the data has “different analysis dates and times,” “a collection of data sets is acquired from a large number (i.e., more than two) of samples before subsequent processing occurs” (line 15-17)  reads on “three or more pieces of chromatogram data,” ¶ 0017 teaches that the data sets “variations in retention time, so that corresponding peaks (i.e., peaks representing the same analyte) in different samples elute from the chromatographic column at different times” (line 5-9) therefore the samples contain “the same component”)
	an automatic waveform processing unit configured to automatically detect a peak for each of the three or more pieces of chromatogram data (Norton, ¶ 0043 states that “peak selection can be determined by a manual or automated peak selection algorithm” (line 3)); 
	a peak selection unit, configured to select, for a piece of target data among the three or more pieces of chromatogram data of which the automatic waveform processing unit automatically detected a peak, excluding the two pieces of analyzed data, a peak of the same component as the peak with the peak information changed by the manual waveform processing unit, based on analysis dates and times (Norton, ¶ 0024, “One data set can be chosen (arbitrarily or according to a criterion) to serve as a reference spectrum”(line 2-4), the “reference spectrum” reads on “target data,” if the “reference spectrum” is chosen “according to a criterion” the other “analyzed data” would naturally be excluded, as discussed above, the “reference spectrum” is one of the two data sets “adjusted to fit a common time index” (¶ 0027)); and 
	wherein the peak information includes information of a peak start point a peak end point and a peak position (Norton, teaches in ¶ 0028 that “DTW aligns the entire data set, and not just peaks of the data set, and that DTW yields a discrete time point mapping, rather-than a function that transforms the original time points into aligned time points” (line 18-21) this would include “peak start point a peak end point and a peak position”).

	Norton does not teach:
	a manual waveform processing unit configured to change peak information on two of the peaks detected by the automatic waveform processing unit based on a manual operation by a user;
	a time difference calculation unit configured to take, as analyzed data, two pieces of chromatogram data each having peak information on each of peaks of the same component, changed by the manual waveform processing unit, and calculates an elution time difference between the peaks of the same component in the two pieces of analyzed data;
	a peak information reflection unit configured to reflect the change, made in the peak information on the peak in the analyzed data, in the peak information on the peak in the target data selected by the peak selection unit, based on the elution time difference calculated by the time difference calculation unit and the analysis dates and times,
	Hakozaki teaches:
(Hakozaki, (¶ 0014-¶ 0017), “parameter setting window superimposed on a chromatogram display window for displaying a chromatogram to be analyzed, and setting the parameters thereof” (¶ 0014 line 2-3) and “the user can try how to set the parameter values while looking at the chromatogram displayed in the chromatogram display area: (¶ 0016 line 1-2) teach a “manual waveform processing unit configured to change peak information,” changing parameters would “change peak information,” the each different set of parameter values is stored as a “method” and “method may be applied to another chromatogram to allow data analysis” implies “peak information”  can be changed on “two or more peaks);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the manually changing peak information as disclosed by Hakozaki in order to provide an “improvement of a function of creating parameters applied to a chromatogram in data analysis or the like” (Hakozaki ¶ 0001).  	   

	Du teaches:
	a time difference calculation unit configured to take, as analyzed data, two pieces of chromatogram data each having peak information on each of peaks of the same component, changed by the manual waveform processing unit, and calculates an elution time difference between the peaks of the same component in the two pieces of analyzed data (Du, fig 2, ¶ 0013, ordinate is “retention time difference” which reads on “elution time difference”); 
(Du, fig. 3, “scan number” would include information concerning “analysis dates and times,” (¶ 0047-¶ 0048) “retention time difference” reads on “elution time difference,” retention time difference can be adjusted based on “finding the optimal boundary of similarity cutoffs in mass and retention time” (¶ 0047 line 9-11) therefore the retention time difference or the “elution time difference”  is based on “peak information” of the “analyzed data” and “target data”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the elution time differences as disclosed my Du in order to provide “a method that identifies common peaks among unidentified peaks in the data sets” (Norton, ¶ 0008 line 1-3).

Regarding claim 4 Norton further teaches:
	comprising a time range specification unit that specifies a time range in the analyzed data, 
	wherein the peak selection unit selects a peak of the same component as the peak with the peak information changed by the manual waveform processing unit, based on the time range specified by the time range specification unit and the analysis dates and times (Norton, ¶ 0041 line 1-18, “M individual mass chromatograms” reads on “the analyzed data,” “any selection criteria by which chromatograms are selected for inclusion” reads on “the time range … and the analysis dates and times”).

Regarding independent claim 5:
	Claim 5 recites analogous limitations as claim 1 above and is therefore rejected on the same premise.

 Regarding claim 8
	Claim 8 recites analogous limitations as claim 4 above and is therefore rejected on the same premise.

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norton as modified as applied to claim 1 and 5 respectfully above, and further in view of Excoffier , U.S. Pat. No. 6816789B2.

Regarding claim 2 the Norton/Du combination does not teach:
	comprising a display processing unit that displays the analyzed data and the target data in accordance with a sequence of the analysis dates and times. 
	Excoffier teaches;
	comprising a display processing unit that displays the analyzed data and the target data in accordance with a sequence of the analysis dates and times (Excoffier, fig 9, col 2 line 49-53, col 10 line 5-33).  


Regarding claim 3 the Norton/Du combination does not teach:
	the display processing unit displays at least a peak position in data with an immediately previous analysis date and time and a peak position in a data with an immediately subsequent analysis date and time in association with the peaks of the same component in the analyzed data and the target data.
	Excoffier teaches:
	the display processing unit displays at least a peak position in data with an immediately previous analysis date and time and a peak position in a data with an immediately subsequent analysis date and time in association with the peaks of the same component in the analyzed data and the target data (Excoffier, fig 9, col 10 line 5-33, “selecting one or more points on cluster map 904 will display the corresponding chromatographic trace(s) in window 906 and/or 908” (line 20-22) and “”multiple chromatographic traces may be overlaid above each other to allow visual comparison of the traces” (line 23-24) therefore display can show multiple peaks with respect to each other, “Other and additional criteria may be established for automated overlaying of one or more traces within the scope of the invention” (line 31-33) implies that display can show “analyzed data”  and “target data”  with respect to each other).


Regarding claim 6:
	Claim 6 recites analogous limitations as claim 2 above and is therefore rejected on the same premise.

Regarding claim 7:
	Claim 7 recites analogous limitations as claim 3 above and is therefore rejected on the same premise.

Response to Arguments

Regarding Specification Objections (Title), page 8 of applicant’s remarks, based on the changes made to the title the objection is withdrawn.

Regarding Drawing Objections, page 8 of applicant’s remarks, based on the submitted replacement drawings the objection is withdrawn.

Regarding Claim Rejections – 35 USC § 112,  page 8 of applicant’s remarks, based on applicant arguments and the changes made to claims 1, 4, and 8 the 35 USC § 112(b) rejections for claims 1, 4, and 8 has been withdrawn.

Regarding Claim Rejections – 35 USC § 103, page 9-12 of applicant’s remarks, applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/2/2021